Citation Nr: 0841049	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-26 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of 
prostate cancer.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence of record corroborates the veteran's claimed 
in-service stressor.

3.  Service in the Republic of Vietnam during the Vietnam War 
has been shown; exposure to Agent Orange is presumed.

4.  Residuals of prostate cancer are causally related to 
exposure to herbicide agents used in Vietnam.  


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, PTSD was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).

2.  Giving the veteran the benefit of the doubt, residuals of 
prostate cancer are presumed to have been incurred or 
aggravated by active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1154, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2007).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

In this case, the veteran alleges that he suffers from PTSD 
due to several stressful events in service, including flying 
in to the Dominican Republic during the Dominican Crisis of 
1965.  Specifically, he contends that, while serving in the 
U.S. Air Force as an aircraft loadmaster, he delivered 
supplies to the Dominican Republic while under constant fire 
and without shutting down the aircraft engines.  

First, the Board notes that he is diagnosed with PTSD.  In 
addition, the diagnosis was related to his time of active 
duty service.  Therefore, the Board finds that he does have a 
diagnosis of PTSD based on his claimed in-service stressors.

Next, the evidence shows that the veteran did not engage in 
combat with the enemy.  While he has asserted that he was 
subjected to enemy fire, he was not awarded any combat medals 
or decorations.  Moreover, personnel records show that he 
worked as an aircraft loadmaster, mainly loading on and off 
the aircraft, supervising loading and tying down of cargo, 
and planning jettison procedures for the 3rd Military Airlift 
Squadron based in Charleston, South Carolina.  Accordingly, 
his statements and testimony concerning the alleged stressors 
may not be accepted, standing alone, as sufficient proof of 
their occurrence.  Therefore, independent evidence is 
necessary to corroborate his statement as to the occurrence 
of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 
288-89 (1994).  

After a review of the claims file, the Board finds that the 
evidence of record corroborates the veteran's claimed in-
service stressor of flying into the Dominican Republic during 
a period of civil unrest.   Although his flight reports did 
not identify any details regarding specific flight missions, 
the RO contacted the U.S. Army and Joint Services Records 
Research Center (JSRRC) to allow for meaningful research of 
the National Archives and Records Administration (NARA) 
records.  As a result of this research, JSRRC confirmed that 
the 3rd Air Transport Squadron, as a unit of the 1608th Air 
Transport Wing, was involved in missions to the Dominican 
Republic and surrounding areas during a period of internal 
strife beginning May 1965.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Here, although the veteran's personal 
involvement is not confirmed, the landing in the Dominican 
Republic under fire in 1965 is consistent with the 
circumstances of his service in the 3rd Military Airlift 
Squadron as an aircraft loadmaster in 1965.  Therefore, the 
Board finds that his claimed stressor is verified by the 
evidence of record.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the evidence of record that 
is favorable to the veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  While the evidence is not unequivocal, it has 
nevertheless placed the pertinent record in relative 
equipoise.  Accordingly, the Board resolves doubt in the 
veteran's favor and finds that the evidence supports service 
connection for PTSD.  The appeal is granted. 

Prostate Cancer

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2008).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the veteran claims that his prostate cancer was 
due to exposure to Agent Orange during his military service 
in Vietnam.  As prostate cancer is on the list of presumptive 
diseases associated with Agent Orange exposure, his claim for 
presumptive service connection on the basis of Agent Orange 
exposure will be granted if he served in Vietnam.

The Board has carefully considered all of the evidence in 
deciding whether the veteran had qualifying service in 
Vietnam.  Unfortunately, the RO was unable to obtain 
verification of in-country Vietnam service.  Also, according 
to an inquiry search by the Defense of Financing Accounting 
Service, his file was missing and there was no record of his 
pay information from February 1965 though February 1967, 
which would have confirmed whether he received hazardous duty 
pay during this period.  

Of significance, however, the Board notes that the veteran's 
Form DD-214 indicated that he was awarded the Armed Forces 
Expeditionary Medal (AFEM) in conjunction with military 
operations in Vietnam.  The AFEM may be awarded to veterans 
who were regularly assigned crewmembers of an aircraft flying 
into, out of, within, or over the area in support of military 
operations.  See Paragraph 2-12, Army Regulation 600-8-22 
(Military Awards) (Feb. 25, 1995)).  Further, according to an 
AFHRA research inquiry of record, the 437 Airlift Wing, to 
which he was attached, participated in numerous missions to 
the Far East and Southeast Asia from 1966 to the early 1970s.  

The Board has also reviewed correspondence from the veteran 
regarding aircraft deliveries between Saigon, Vietnam, and 
the United States from 1965 to 1968.  According to the 
veteran, he was stationed stateside but frequently 
participated in flights to Vietnam in order to bring 
supplies, personnel, and materials to the war zone.  Pursuant 
to in-service status reports, his official duties as an 
aircraft loadmaster from February 1965 to February 1966 
including loading and unloading of cargo and the planning of 
jettison procedures.  After February 1966, he was assigned to 
duty as an air freight specialist, where he also loaded and 
unloaded aircrafts as well as recovered equipment from the 
drop zones.  

The veteran has also provided consistent histories of his 
service in Vietnam to his private psychologist who had been 
treating him since June 2004, and in VA outpatient treatment 
records.  Additionally, in December 2007, his ex-wife 
submitted a statement recollecting his reported history of 
flights to Saigon, Vietnam, after their marriage in 1965.  

In light of the veteran's duties as an aircraft loadmaster 
and freight specialist during this time period, the Board 
resolves reasonable doubt in his favor and finds that the 
weight of the evidence indicates that he had qualifying 
service loading and unloading airplanes in Vietnam during his 
assignment with the 437 Airlift Wing.  

As the veteran had qualifying service in Vietnam, exposure to 
Agent Orange is presumed, and his claim for presumptive 
service connection for residuals of prostate cancer on the 
basis of Agent Orange exposure is granted.  

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Service connection for PTSD is granted.

Service connection for residuals of prostate cancer is 
granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


